Case 18-81127-TLS               Doc 91   Filed 10/30/18 Entered 10/30/18 13:31:54               Desc Main
                                         Document     Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                           )       Case No. BK 17-81127-TLS
                                                           )
EAT FIT GOT HEALTHY FOODS, LLC et al1                      )       Chapter 11
                                                           )
                                    Debtors.               )

        NOTICE OF EFFECTIVENESS OF REJECTION OF UNEXPIRED LEASE

        The Undersigned hereby provides notice that, pursuant to the Court's Order Granting
Omnibus Motion to Reject Unexpired Leases (Filing No. 55), Debtors effectuated the rejection of
their unexpired lease with the Marietta Macaroni Company, LLC on the 10th day of October,
2018.


                                                  EAT FIT GOT HEALTHY FOODS, LLC et al,
                                                  Debtors


                                                  By:       /s Patrick R. Turner
                                                        Patrick R. Turner (#23461)
                                                        Stinson Leonard Street, LLP
                                                        1299 Farnam Street, Suite 1500
                                                        Omaha, NE 68102
                                                        Tel. No. (402) 342-1700
                                                        Fax No. (402) 342-1701
                                                        Patrick.turner@stinson.com




1
 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City Kitchen, LLC, Eat Fit Go
Georgia Kitchen, LLC, Eat FIt Go Arizona Kitchen, LLC, Eat Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go
Healthy Foods - Kansas City, LLC, EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC,
and Eat Fit Go Healthy Foods - Minnesota, LLC.


CORE/3007017.0005/141705057.1
